Title: From George Washington to Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 1 November 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander


        
          Gentlemen
          Head Quarters West point 1st Novemr 1779
        
        I have this day been favd with yours of the 26th ulto informing me of your removal to Great Egg Harbour. My letter of the 18th, which had not reached you, went, as you supposed, by way of Philada, and lest any accident may have happened to it, I inclose you a duplicate—Mine of the 30th ulto, which went thro’ Major Lee, informed you of the evacuation of Rhode Island: I have since recd a letter of the 21st last from my confidential Correspondent in New York; he informs me, that Rawdons Corps—the 57th and some of the Artillery, were then embarked, and it was said, and generally beleived, that they were bound to Hallifax—That the Robuste of 74 Guns had arrived the 20th from Hallifax, and that a number of transports were taking on Water and Ballast. He gave me nothing further worth communicating.
        You will find by the letter of the 18th that a provision of Fascines and Gabions was making and I shall give directions to the Qr Mr Genl to provide a quantity of Sand Bags.
        
        I am sorry to inform you that Colo. la Radiere died on Saturday last. He is to be buried this day with the honors due to his Rank. I am with great Esteem Gentlemen Your most obt Servt
        
          Go: Washington
        
        
          P.S. Upon a presumption that Colo. Laurens will be on Board the fleet the enclosed are sent to you.
        
      